Citation Nr: 0112115	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-15 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel



INTRODUCTION

The veteran had verified active service from November 1951 to 
July 1971.  He died in December 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.

The appellant is the veteran's widow.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  In an unappealed rating decision dated in August 1994, 
the RO denied service connection for the cause of the 
veteran's death.

3.  The evidence associated with the claims file subsequent 
to the August 1994 rating decision is duplicative or 
cumulative of previously submitted materials; is not 
probative of the issue presented; and, either alone or in 
conjunction with evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for the 
cause of the veteran's death.



CONCLUSIONS OF LAW

1.  The August 1994 rating decision that denied a claim of 
entitlement to service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 5108 (West 
1991); 38 C.F.R. §§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  In particular, the appellant maintains that 
the veteran was exposed to asbestos during his active 
military service, and that this exposure led to his 
development of Chronic Obstructive Pulmonary Disorder (COPD) 
and ultimately, his death.  The Board observes that the 
appellant's claim was first considered and denied in an 
August 1994 rating decision.  The basis of that denial was 
that the evidence failed to show a causal relationship 
between the veteran's cause of death and any incident of 
service.  The appellant was notified of that decision and her 
appellate rights by VA letter dated in August 1994.  The 
appellant did not initiate a timely appeal as to that 
decision and it became final.  See 38 U.S.C.A. § 7105(a)(c).

In the instant case, the appellant submitted a request to 
reopen her claim for service connection for the cause of the 
veteran's death in February 1999.  Essentially, the appellant 
claims that the veteran spent his military career working in 
the engine room on several ships, where he was exposed to 
asbestos, and that this exposure led to his death.  The Board 
notes that the appellant has advanced a new etiological 
theory of entitlement, although a new causal theory of the 
same disorder does not amount to a new claim.  Thus, the 
appellant must submit new and material evidence in which to 
reopen her claim.  See Ashford v. Brown, 10 Vet. App. 120, 
124 (1997) (a new etiological theory does not amount to a new 
claim).

The Board points out that although the RO recently treated 
the appellant's claim as a new claim, and adjudicated her 
claim on the merits, the Board has found that the appellant 
did not submit a new claim and thus, must first examine 
whether the evidence warrants reopening the claim.  This is 
significant to the Board because the preliminary question of 
whether a previously denied claim should be reopened, is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
claimant seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the claimant in developing the facts necessary for 
her claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(eliminates the concept of a well-grounded claim).

As previously noted, the basis for the denial of service 
connection in the August 1994 rating decision was that there 
was no showing that the veteran's death was caused by, or 
substantially or materially contributed to, by a service-
connected disability.  See 38 C.F.R. § 3.312.  The evidence 
present at the time of the August 1994 rating decision 
included the veteran's service medical records, which showed 
that a pulmonary lesion was found on a routine chest x-ray in 
August 1970, with no treatment following this discovery or 
treatment for any respiratory problems while in service, and 
his 1993 death certificate, which showed his cause of death 
as respiratory failure due to or as the consequence of 
pneumonia, due to or as the consequence of COPD. 

Additional pertinent evidence has been associated with the 
claims file since the RO's August 1994 denial of the 
appellant's claim for service connection for the cause of the 
veteran's death.  This evidence includes private medical 
records covering the period of time between February 1990 to 
December 1993.  These medical records show that the veteran 
was repeatedly treated for complaints of shortness of breath, 
wheezing, productive cough, and chest pain.  The veteran was 
diagnosed at various times with COPD with dyspnea and acute, 
as well as chronic, bronchitis.  Also associated with the 
claims file are service personnel records which show that the 
veteran was permanently assigned or attached to the USS 
WEDDERBURN, USS MAHAN, USS WALKE, USS BON HOMME RICHARD, USS 
BENNINGTON, and the USS TICIONDEROGA, as a motor machinist 
for the period of time between July 1960 and July 1971.  
Finally, included is the appellant's February 1999 statement 
that she feels that the veteran's death was due to asbestos 
exposure.

The Board finds that the evidence associated with the 
veteran's claims file subsequent to the August 1994 rating 
decision is not new and material, and there is no basis to 
reopen the appellant's claim for service connection for the 
cause of the veteran's death.  Certain recent evidence of 
record may be new, in that it was not previously of record, 
but it is essentially cumulative or duplicative of evidence 
already of record.  In that regard, the evidence of record at 
the time of the August 1994 rating decision included the 
veteran's death certificate, which showed that the cause of 
death as respiratory failure due to or as the consequence of 
pneumonia due to or as the consequence of COPD, and his DD-
214, which showed that the veteran was a motor machinist.  
However, there was no medical evidence of a causal or 
etiological relationship between the veteran's fatal 
respiratory failure, pneumonia, and COPD, and the veteran's 
active service.  Notably, such evidence has not been added to 
the claims file.  Rather, the "new" evidence merely 
reiterates that the veteran suffered from COPD and that his 
military occupational specialty (MOS) was as a motor 
machinist.  As such, the Board finds that the "new" 
evidence of record is not material, and thus, not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  

The Board has considered the appellant's February 1999 
statement indicating her sincere belief that the veteran's 
death was caused by in service exposure to asbestos.  
However, the appellant's statements are not "material" 
evidence since, as a layperson with no medical expertise or 
training, she is not competent to give a medical opinion on 
the diagnosis or etiology of a disorder, and her statements 
on such matters do not constitute material evidence to reopen 
her claim for service connection.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  In short, for the reasons described, the 
Board finds that new and material evidence has not been 
presented to reopen the appellant's claim for entitlement to 
service connection for the cause of the veteran's death, and 
the appeal is denied.   The Board views its discussion as 
sufficient to inform the appellant of the elements necessary 
to reopen her claim and to explain why her current attempt to 
reopen the claim fails.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for the cause of the veteran's 
death, and the appeal is denied.



_______________________
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

